Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 5-12 and 16-33 are pending and being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted February 14, 2020 has  been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings were received on February 14, 2020.  These drawings are acceptable.

Specification
The amendment to the specification filed February 14, 2020 has been entered.
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 14/577,084, filed December 19, 2014, which is now U.S. Patent No. 10,517,945.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 7, 8, 12, 24-26, 28, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation "the antibody is a bispecific antibody" in claim 5.  There is insufficient antecedent basis for this limitation in the claim.  The antibody in the conjugate of claim 5 binds to just hapten (monospecific), and suddenly the dependent claim 7 becomes bispecific.  Further, the bispecific antibody in claim 7 comprises a first binding specificity to a first antigen and a second binding specificity to a second antigen.   It is suggested that claim 7 be rewritten in independent form such as “A conjugate bispecific antibody that binds to a hapten and an antigen”, for example.  
Claim 8  recites the limitation "the first binding specificity is to a hapten and a second binding specificity is to a non-hapten antigen” in claim 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 contains a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt 
In this case, claim 12 recites the broad limitation of “haptens comprising” inhibitors, and the claim also recites “hapten consisting of” which is a narrower statement of the range/limitation.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.  It is suggested that this issue be remedied by deleting “haptens comprising” in claim 12.
Claim 24 recites the limitation "the antibody is multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker” in claim 5.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 25 recites the limitation "the antibody is multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker” in claim 16.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 26 recites the limitation "the antibody is multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker” in claim 16.  
Claim 28 recites the limitation "the antibody is multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker” in claim 18.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 30 recites the limitation "the antibody is multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker” in claim 20.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 32 recites the limitation "the antibody is multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker” in claim 22.  There is insufficient antecedent basis for this limitation in the claim.  
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5-12 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
Claim 5 encompasses any conjugate in that comprising any hapten and any antibody that specifically binds to the hapten, wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of Kabat.

Claim 7 encompasses the conjugate according to claim 5, wherein the antibody is bispecific antibody comprising a first binding specificity to a first antigen or a first hapten and a second binding specificity to a second antigen or a second hapten.
Claim 8 encompasses the conjugate according to claim 5, wherein the first binding specificity is to a hapten and a second binding specificity is to a non-hapten antigen.
Claim 9 encompasses the conjugate according to claim 5, wherein the antibody is a full length antibody.
Claim 10 encompasses the conjugate according to claim 5, wherein the antibody is a humanized antibody or a human antibody. 
Claim 11 encompasses the conjugate according to claim 5, wherein the conjugate further comprises a therapeutic or detectable moiety.
Claim 12 encompasses the conjugate according to claim 5, wherein the hapten is selected from the group consisting of haptens comprising biotin, theophylline, digoxigenin, carborane, and fluorescein.
Claim 24 encompasses the conjugate of claim 5, wherein the antibody is a multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker.
Regarding “hapten”, the specification define the term as follow:
[0180] The term "hapten" denotes a small molecule that can elicit an immune response only when attached to a large carrier such as a protein. Exemplary haptens are aniline, o-, m-, and p-aminobenzoic acid, quinone, histamine-succinyl-glycine (HSG), hydralazine, halothane, indium-DTPA, fluorescein, biotin, digoxigenin, theophylline and dinitrophenol. In one embodiment the hapten is biotin or digoxigenin or theophylline or carborane. 

Regarding bispecific antibody, the specification discloses:

Regarding a representative species of antibody that binds to hapten, the specification discloses just one humanized antibody that binds to biotin comprising a heavy chain variable and a light chain variable sequences set forth in claim 17 wherein the antibody comprises the six CDRs having the sequences as set forth in claim 16.  The specification discloses one humanized antibody that binds to theophylline comprising a heavy chain variable and a light chain variable sequences set forth in claim 19 
The anti-digoxigenin antibody has a cysteine at position 52b (VH52bC see SE ID NO: 28), whereas the anti-theophylline antibody has a cysteine at position 53 (VH53C VH, see SEQ ID NO: 84).  The specification also discloses a murine anti-biotin antibody that has in the heavy chain a cysteine at position 53 (VH53C VH) wherein the heavy chain comprising the amino acid sequence of SEQ ID NO: 52 and a humanized anti-biotin antibody thereof wherein the heavy chain comprising the amino acid sequence of SEQ ID NO: 60.  The specification also discloses a murine anti-fluorescein antibody that has in the heavy chain a cysteine at position 53 (VH53C VH) wherein the heavy chain comprising the amino acid sequence of SEQ ID NO: 108, see p. 93.  For generation of complexes of biotinylated florescent dyes (Cy5) and anti-biotin antibody, the biotin-derivatized-Cy5 (biotin-cys-Cy5) containing cysteinylated linker (biotin-Cys-Cy5) were incubated with anti-biotin antibody to form a complex.
However, the specification does not describe the structure, e.g., amino acid sequence of the heavy chain variable region and the light chain variable region of antibodies that bind to all hapten, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed conjugate comprising any hapten and antibody that bind to any hapten themselves.
There are no disclosure of antibodies that bind to aniline, o-, m-, and p-aminobenzoic acid, quinone, histamine-succinyl-glycine (HSG), hydralazine, halothane, indium-DTPA, dinitrophenol or carborane, much less humanized or human antibodies thereof that have a cysteine residue in the heavy chain CDR2 of such antibodies at position 52b or position 53, numbering of Kabat encompassed by the claimed 
Regarding conjugate comprising bispecific or multispecific antibodies, Applicants were not in possession of a myriad of antibodies such as bispecific antibody (claims 7 and 8), full length antibody (claim 9) humanized antibody or human antibody (claim 10) or multispecific antibody (claim 24) having a cysteine residues in the CDR2 of the heavy chains such as position 52b or position 53 numbering according to Kabat that bind to any hapten such as aniline, o-, m-, and p-aminobenzoic acid, quinone, histamine-succinyl-glycine (HSG), hydralazine, halothane, indium-DTPA, dinitrophenol or carborane alone or having specificity to any second antigen or any cell surface marker because the specification does not identify a complete structure, i.e., heavy and light chain variable regions, ii) partial structure, i.e., 6 CDRs that are share by members of the genus that correlated with binding to biotin, theophylline, fluorescein, digoxigenin, aniline, o-, m-, and p-aminobenzoic acid, quinone, histamine-succinyl-glycine (HSG), hydralazine, halothane, indium-DTPA, dinitrophenol or carborane.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus, other than the ones recited in claims 16-23, and 25-33.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 1449; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol.  334(1): 103-118, 2003; PTO 1449, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). 
As in Amgen, the pending claims of the instant case attempt to describe a genus of antibodies by describing something that is not an antibody, i.e. the antigen to which the antibody binds. Also analogous Amgen, the fact that antigenic structures are known in detail would enable one of skill in the art to make antibodies meeting the binding limitations of the claims. As noted in Amgen, however, this is not enough to meet the written description requirement.
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).
Thus, the Amgen and the AbbVie decisions each support the finding that the detailed knowledge of one antibody structure does not reliably predict the structure of other antibodies that bind to the same epitope and have the same effects.  No structure-function relationship is established for bispecific antibody or multispecific antibody that binds to a first hapten and a second antigen, or first antigen and second hapten or a first antigen and a second antigen.  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Further, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed invention, level of skill and knowledge in the art and predictability in the art sufficient to show that applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP 2163.IIAii
In this case, the structure, i.e., the amino acid sequence of the heavy and light chain variable domains or the six CDRs share by members of the genus of antibodies, i.e., humanized, human antibodies having a cysteine residue in the heavy chain CDR2 at position 52b or 53, numbering according to Kabat, that binds to a genus of hapten and antigen or any hapten and any cell surface marker are not adequately described.   
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
While the specification discloses the heavy chain variable region of the multivalent antibody which can bind to two or more antigens and the same light chain variable regions can be appropriately select by using a method such as Phage Display, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Therefore, only (1) a conjugate comprising a hapten and an antibody that binds to hapten selected from the group consisting of biotin, theophylline, fluorescein, and digoxigenin wherein there is a covalent bond between the cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53, according to the heavy chain variable domain numbering according to Kabat, 
wherein the hapten is biotin and the antibody comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 60 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 64 or 
wherein the hapten is theophylline and the antibody comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 92 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 96, or 
wherein the hapten is fluorescein and the antibody comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 108 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 112 or 

(2) the conjugate above, wherein the hapten is biotin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63 or 
wherein the hapten is theophylline and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95 or 
wherein the hapten is fluorescein and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111 or 
wherein the hapten is digoxigenin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; a light chain CDR1 comprising the amino acid sequence of SEQ ID 
(3) a bispecific antibody conjugate comprising a hapten and a bispecific antibody that binds to a hapten and an antigen or a cell surface marker, wherein the hapten is selected from the group consisting of biotin, theophylline, fluorescein, and digoxigenin, wherein there is a covalent bond between the cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53, according to the heavy chain variable domain numbering according to Kabat, 
wherein the hapten is biotin and the antibody that binds to biotin comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 60 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 64 or wherein the hapten is theophylline and the antibody comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 92 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 96, or 
wherein the hapten is fluorescein and the antibody that binds to fluorescein comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 108 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 112 or 
wherein the hapten is digoxigenin and the antibody that binds to digoxigenin comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 28 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 32,
(4) a bispecific antibody conjugate comprising a hapten and a bispecific antibody that binds to hapten and an antigen or a cell surface marker, wherein the hapten is selected from the group consisting of biotin, theophylline, fluorescein, and digoxigenin, wherein there is a covalent bond between the cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53, according to the heavy chain variable domain numbering according to Kabat, 
wherein the hapten is biotin and the antibody that binds to biotin comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 57; a heavy chain CDR2 comprising 
wherein the hapten is theophylline and the antibody that binds to theophylline comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95 or 
wherein the hapten is fluorescein and the antibody that binds to fluorescein comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111 or 
wherein the hapten is digoxigenin and the antibody that binds to digoxigenin comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph. 
 Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


wherein the hapten is biotin and the antibody comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 60 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 64 or 
wherein the hapten is theophylline and the antibody comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 92 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 96, or 
wherein the hapten is fluorescein and the antibody comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 108 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 112 or 
wherein the hapten is digoxigenin and the antibody, a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 28 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 32, 
(2) the conjugate above, wherein the hapten is biotin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63 or 
wherein the hapten is theophylline and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the 
wherein the hapten is fluorescein and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 105; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 106; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 107; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 109; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 110; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 111 or 
wherein the hapten is digoxigenin and the antibody comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31, 
(3) a bispecific antibody conjugate comprising a hapten and a bispecific antibody that binds to a hapten and an antigen or a cell surface marker, wherein the hapten is selected from the group consisting of biotin, theophylline, fluorescein, and digoxigenin, wherein there is a covalent bond between the cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53, according to the heavy chain variable domain numbering according to Kabat, 
wherein the hapten is biotin and the antibody that binds to biotin comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 60 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 64 or wherein the hapten is theophylline and the antibody comprises a variable heavy chain comprising the amino acid 
wherein the hapten is fluorescein and the antibody that binds to fluorescein comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 108 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 112 or 
wherein the hapten is digoxigenin and the antibody that binds to digoxigenin comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 28 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 32,
(4) a bispecific antibody conjugate comprising a hapten and a bispecific antibody that binds to hapten and an antigen or a cell surface marker, wherein the hapten is selected from the group consisting of biotin, theophylline, fluorescein, and digoxigenin, wherein there is a covalent bond between the cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53, according to the heavy chain variable domain numbering according to Kabat, 
wherein the hapten is biotin and the antibody that binds to biotin comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 57; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 58; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 59; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 61; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 62; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 63 or 
wherein the hapten is theophylline and the antibody that binds to theophylline comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 89; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO: 90; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO: 91; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 93; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 94; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 95 or 

wherein the hapten is digoxigenin and the antibody that binds to digoxigenin comprises a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO: 25; a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO 26; a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO 27; a light chain CDR1 comprising the amino acid sequence of SEQ ID NO: 29; a light chain CDR2 comprising the amino acid sequence of SEQ ID NO: 30; and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO: 31, does not reasonably provide enablement for any antibody as set forth in claims 5-12 and 24 for treating any and all diseases such as cancer, diabetes, Adiposities, inflammatory disease, any metabolic disease or any viral disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), see MPEP § 2164.01. 
Claim 5 encompasses any conjugate in that comprising any hapten and any antibody that specifically binds to the hapten, wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of Kabat.

Claim 7 encompasses the conjugate according to claim 5, wherein the antibody is bispecific antibody comprising a first binding specificity to a first antigen or a first hapten and a second binding specificity to a second antigen or a second hapten.
Claim 8 encompasses the conjugate according to claim 5, wherein the first binding specificity is to a hapten and a second binding specificity is to a non-hapten antigen.
Claim 9 encompasses the conjugate according to claim 5, wherein the antibody is a full length antibody.
Claim 10 encompasses the conjugate according to claim 5, wherein the antibody is a humanized antibody or a human antibody. 
Claim 11 encompasses the conjugate according to claim 5, wherein the conjugate further comprises a therapeutic or detectable moiety.
Claim 12 encompasses the conjugate according to claim 5, wherein the hapten is selected from the group consisting of haptens comprising biotin, theophylline, digoxigenin, carborane, and fluorescein.
Claim 24 encompasses the conjugate of claim 5, wherein the antibody is a multispecific antibody comprising a first binding site that binds to a hapten and a second binding site that specifically binds to a cell surface marker.
Regarding “hapten”, the specification define the term as follow:
[0180] The term "hapten" denotes a small molecule that can elicit an immune response only when attached to a large carrier such as a protein. Exemplary haptens are aniline, o-, m-, and p-aminobenzoic acid, quinone, histamine-succinyl-glycine (HSG), hydralazine, halothane, indium-DTPA, fluorescein, biotin, digoxigenin, theophylline and dinitrophenol. In one embodiment the hapten is biotin or digoxigenin or theophylline or carborane. 

Regarding bispecific antibody, the specification discloses:

The specification discloses just one humanized antibody that binds to biotin comprising a heavy chain variable and a light chain variable sequences set forth in claim 17 wherein the antibody comprises the six CDRs having the sequences as set forth in claim 16.  The specification discloses one humanized antibody that binds to theophylline comprising a heavy chain variable and a light chain variable sequences set forth in claim 19 wherein the antibody comprises the six CDRs having the sequences as set forth in claim 18.  The specification discloses one humanized antibody that binds to fluorescein comprising a heavy chain variable and a light chain variable sequences set forth in claim 21 wherein the antibody comprises the six CDRs having the sequences as set forth in claim 20.   The specification anti-fluorescein antibody that has in the heavy chain a cysteine at position 53 (VH53C VH) wherein the heavy chain comprising the amino acid sequence of SEQ ID NO: 108, see p. 93.  For generation of complexes of biotinylated florescent dyes (Cy5) and anti-biotin antibody, the biotin-derivatized-Cy5 (biotin-cys-Cy5) containing cysteinylated linker (biotin-Cys-Cy5) were incubated with anti-biotin antibody to form a complex.
However, the specification does not teach the structure, e.g., amino acid sequence of the heavy chain variable region and the light chain variable region of antibodies that bind to all hapten other than the specific antibody that binds to biotin, theophylline, fluorescein and digoxigenin as set forth in claims 16-23.  There are no disclosure of antibodies that bind to hapten such as aniline, o-, m-, and p-aminobenzoic acid, quinone, histamine-succinyl-glycine (HSG), hydralazine, halothane, indium-DTPA, dinitrophenol or carborane, much less humanized or human antibodies thereof that have a cysteine residue in the heavy chain CDR2 of such antibodies at position 52b or position 53, numbering of Kabat encompassed by the claimed conjugate to enable one of skill in the art to make and use without undue experimentation.  
Regarding bispecific antibody or multispecific antibody conjugate, the specification does not teach a complete structure, i.e., heavy and light chain variable regions, ii) partial structure, i.e., 6 CDRs that are share by members of the genus that correlated with binding to hapten such as biotin, theophylline, fluorescein, digoxigenin, aniline, o-, m-, and p-aminobenzoic acid, quinone, histamine-succinyl-glycine 
There are insufficient working examples.  It is unpredictable which conjugate antibody is effective for treating which disease.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion; PTO 1449).  
Similarly, Edwards et al., J Mol Biol.  334(1): 103-118, 2003; PTO 1449, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). 
Further, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect antigen binding or IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Rudikoff et al (of record, Proc. Natl. Acad. Sci. USA, 79(6): 1979-1983, March 1982; PTO 1449) teach that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, can abrogate antigen-binding function of the antibody, see entire document, particularly the abstract and the middle of the left column of page 1982).

For example, Kussie et al. (J. Immunol. 152: 146-152, 1994, PTO 1449) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding.
Further, Chen et al. (EMBO J., 14: 2784-2794, 1995; PTO 1449) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Likewise, Chen et al. (J. Exp. Med. 176 (3): 855-66, Sept 1, 1992; PTO 1449) describes a study in which the importance of different amino acid residues in the heavy chain CDR2 of an anti-hapten antibody upon binding to the hapten recognized by the antibody was assessed by performing random saturation mutagenesis, see entire document (e.g., the abstract).  Chen et al. reports the finding that many variants having a heavy chain CDR2 having as few as single amino acid differences from that of the parental antibody lost their ability to bind to the hapten recognized by the parental antibody (see, e.g., the abstract).  In particular, Chen et al. discloses that hapten binding by structural variants of the antibody was abolished in cases in which the amino acid residues at positions 50 and 52 within the heavy chain CDR2 were replaced (see, e.g., page 863, Figure 5).  Importantly Chen et al. concludes following an analysis of the data collected that alterations of the amino acids in at least five positions in the CDR2 were deleterious, a result that suggests that these particular residues may be essential for antigen binding, but discloses that three of these five positions are novel (having not before been identified as being important to antigen binding as determined by previous crystallographic analyses) (see, e.g., the abstract).  
While the amino acid at position 52 within the heavy chain CDR2 may be replaced by cysteine in some anti-hapten antibodies without loss of hapten binding, it cannot be presumed that same substitution supra), for example, one should not generalize.  
Brown et al. (J. Immunol. 156 (9): 3285-91, May 1996; PTO 1449) teaches that after analyzing the effects of various different single amino acid substitutions within the heavy chain CDR2 of an anti-hapten antibody, it was found that the amino acid residue at position 52b (Kabat numbering system), namely an arginine residue could not be replaced by any other amino acid without causing loss of hapten binding by the resultant variant; see entire document (e.g., the abstract).  Thus, a skilled person would not have been able to predict whether cysteine substitution at position 52b or 53 within the heavy chain CDR2, numbering according to Kabat maintains antigen binding in any and all antibodies that bind to any hapten, such as but not limited, biotin, theophylline, fluorescein or digoxigenin and any antigen or cell surface marker.  
Accordingly, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 5-12 and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,519,249.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; instant claims 5, 6, 9, 10 are drawn to any conjugate in that comprising any hapten and any antibody that specifically binds to the hapten, wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of Kabat generically whereas the claims of the ‘249 patent are limited to a conjugate comprising a haptenylated polypeptide toxin and an anti-hapten antibody, wherein the polypeptide toxin is conjugated to the hapten at a lysine residue within the 10 N-terminal amino acid residues of the toxin, wherein the haptenylated polypeptide toxin is conjugated to the anti-hapten antibody by a disulfide bond, wherein the disulfide bond is formed between i) a cysteine residue of the haptenylated polypeptide toxin that is one or two residues either before or after the lysine residue that is used for hapten-conjugation, and ii) a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or 53, wherein the CDR2 is determined according to Kabat, wherein the anti-hapten antibody . 
Issued claim 7 is drawn to the conjugate according to claim 1, wherein the hapten is biotin, theophylline, digoxigenin, carborane, fluorescein, or bromodeoxyuridine.
Issued claim 5 is drawn to conjugate according to claim 1, wherein the antibody is a bispecific antibody comprising a first binding specificity to a non-hapten antigen and a second binding specificity to a hapten, see instant claims 7, 8, 24-26, 28, 30 and 32. 
The term “comprising” is open-ended.  It expands the hapten to include the haptenylated payload of copending claims. 
Otherwise claims 5-6, 9-10, 12 and 16-23 are anticipated or rendered obvious by the issued claims.


Claims 7-8, 24-26, 28, 30 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,561,737.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; instant claims 7-8, 24-26, 28, 30 and 32 are drawn to a conjugate that binds to any hapten and a bispecific or multispecific antibody comprising a first binding specificity to a first antigen or a first hapten and a second binding specificity to a second antigen or a second hapten wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of Kabat generically, whereas the claims of the ‘737 patent are limited to a covalent conjugate comprising i) a bispecific antibody, which has a first binding specificity, which specifically binds to a hapten of a haptenylated payload, and a second binding specificity, which specifically binds to a blood brain barrier .  
Issued claim 10 encompasses the conjugate of claim 9, wherein the blood brain barrier receptor is selected from the group consisting of transferrin receptor (TfR), insulin receptor, insulin-like growth factor receptor (IGF receptor), low density lipoprotein receptor-related protein 8 (LRP8), low density lipoprotein receptor-related protein 1 (LRP1), and heparin-binding epidermal growth factor-like growth factor (HB-EGF) (species).
Issued claim 11 encompasses the conjugate of claim 9, wherein the blood brain barrier receptor is transferrin receptor or low density lipoprotein receptor-related protein 8 (species).
Issued claim 12 encompasses the conjugate of claim 9, 10, or 11, wherein the bispecific antibody is free of effector function.  Instant specification also teaches Fab, scFv that are free of effector function, see para. [0052]. 
Issued claim 13 encompasses the conjugate of claim 9, 10, or 11, wherein the bispecific antibody comprises a) one binding site for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or b) two binding sites for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or c) one binding site for the hapten of the haptenylated payload and two binding sites for the blood brain barrier receptor, or d) two binding sites for the hapten of the haptenylated payload and two binding sites for the blood brain barrier receptor. 
Issued claim 14 encompasses the  conjugate of claim 9, 10, or 11, wherein the bispecific antibody comprises a cysteine residue at an amino acid residue in the CDR2 of the antibody, whereby the CDR2 is determined according to Kabat, see instant claim 5. 

	Issued claim 16 encompasses the conjugate of claim 15, wherein the CDR2 is the heavy chain CDR2 and the cysteine is at position 52b or 53 according to the Kabat numbering, see instant claim 5. 
Issued claim 17 encompasses a pharmaceutical formulation comprising the conjugate of claim 9, 10 or 11 and a pharmaceutically acceptable carrier.  Instant specification also teaches a pharmaceutical formulation comprising the conjugate of claim 9 and a pharmaceutically acceptable carrier, see para. [0054].
Instant dependent claims 16-23, 27, 29, 31 and 33 are drawn to the specific anti-hapten antibodies that bind to biotin, theophylline, fluorescein, or digoxigenin wherein the antibody is humanized.  Instant claims 7, 8, 24, 25, 26, 28, 30 and 32 are drawn to bispecific or multispecific antibody that binds to hapten such as biotin, theophylline, fluorescein or digoxigenin and non-hapten antigen or cell surface marker (genus) whereas issued claims limit the second specificity to blood brain barrier receptor.  The term “comprising” is open-ended.  It expands the hapten to include the haptenylated payload of copending claims. 
 Otherwise claims 5-12 and 16-33 are anticipated or rendered obvious by the issued claims.

Claims 5-8, 24-26, 28, 30 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,806,795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; instant claims 7-8, 24-26, 28, 30 and 32 are drawn to a conjugate that binds to any hapten and an antibody or bispecific or multispecific antibody comprising a first binding specificity to a first antigen or a first hapten and a second binding specificity to a second antigen or a second hapten wherein there is a covalent bond between the hapten and a cysteine residue in the heavy chain CDR2 of the antibody at position 52b or at position 53 according to the heavy chain variable domain numbering of . 
Issued claim 10 encompasses the conjugate of claim 9, wherein the blood barrier receptor is selected from the group consisting of transferrin receptor (TfR), insulin receptor, insulin-like growth factor receptor (IGF receptor), low density lipoprotein receptor-related protein 8 (LRP8), low density lipoprotein receptor-related protein 1 (LRP1), and heparin-binding epidermal growth factor-like growth factor (HB-EGF) (species). 
Issued claim 11 encompasses the conjugate of claim 9, wherein the blood brain barrier receptor is transferrin receptor or low density lipoprotein receptor-related protein 8 (species). 
Issued claim 12 encompasses the conjugate of claim 9, wherein the bispecific antibody is free of effector function. 
Issued claim 13 encompasses the conjugate of claim 9, wherein the bispecific antibody comprises: a) one binding site for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or b) two binding sites for the hapten of the haptenylated payload and one binding site for the blood brain barrier receptor, or c) one binding site for the hapten of the haptenylated payload and two binding sites for the blood brain barrier receptor, or d) two binding sites for the hapten of 
Issued claim 14 encompasses the conjugate of claim 9, wherein the bispecific antibody comprises a cysteine residue at an amino acid residue in the CDR2 of the antibody, whereby the CDR2 is determined according to Kabat numbering, see instant claim 5. 
Issued claim 15 encompasses the conjugate of claim 9, wherein the non-covalent bond is between a cysteine residue in the CDR2 of the antibody and a thiol group in the haptenylated payload, see instant claim 5.
Issued claim 16 encompasses the conjugate of claim 9, wherein the CDR2 is the heavy chain CDR2 and the cysteine is at position 52b or 53 according to Kabat numbering, see instant claim 5. 
Issued claim 17 encompasses a pharmaceutical formulation, comprising the conjugate of claim 9 and a pharmaceutically acceptable carrier.  Instant specification also teaches a pharmaceutical formulation comprising the conjugate of claim 9 and a pharmaceutically acceptable carrier, see para. [0054].
Instant dependent claims 16-23, 27, 29, 31 and 33 are drawn to the specific anti-hapten antibodies that bind to biotin, theophylline, fluorescein, or digoxigenin wherein the antibody is humanized.  
Instant claims 7, 8, 24, 25, 26, 28, 30 and 32 are drawn to bispecific or multispecific antibody that binds to hapten such as biotin, theophylline, fluorescein or digoxigenin and non-hapten antigen or cell surface marker.  The term “comprising” is open-ended.  It expands the hapten to include the haptenylated payload of copending claims. 
 Otherwise claims 5-12 and 16-33 are anticipated or rendered obvious by the issued claims.
Conclusion
Claims 16-23, 27, 29, 31 and 33 are free of prior art. 

No claim is allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644